DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mantry et al (US 2016/0058065).
Mantry discloses for claim 1: 1. (Original) An automated, computer-controlled, cooking system (100,201, ¶¶48,71,fig 1,2)for use with user selectable ones of a plurality of different pre-sealed computerized cooking containers containing dry contents (PSCCCCDC) (102,103,,¶¶48,52,53,fig 1)useful in preparing corresponding different food products(¶¶53,83), the system comprising: a microwave heater(140,240,fig 1,2,¶¶50,123); a PSCCCCDC support for supporting a user-selected one of said plurality of different PSCCCCDCs during cooking(221,¶¶52,72,fig 2); a computer-controlled liquid supply subsystem for supplying liquid to said user selected one of said plurality of different PSCCCCDCs(110,211,fig 1,2,¶¶56,75); a computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid(120,220,fig 1,2,¶¶48,72); and a computer controller (¶80 microprocessor)operative to control operation of at least said computer-controlled liquid supply subsystem(¶80) , said computer-controlled stirrer subsystem and said microwave heater in a predetermined sequence corresponding to and specifically adapted for cooking the contents of said user-selected one of said plurality of different PSCCCCDCs(¶¶80-81).  
2. (Original) An automated, computer-controlled, cooking system according to claim 1 and wherein said predetermined sequence defines a computer implementable cooking protocol 3PRELIMINARY AMENDMENTAttorney Docket No.: Q249106(¶81)Appln. No.: National Stage of PCT/IL2017/050195which comprises a sequence of cooking sub-protocols (¶81)each of which defines at least one parameter relating to operation of said microwave heater (¶84)and at least one of a parameter relating to operation of said computer-controlled liquid supply subsystem(¶57)and at least one parameter relating to operation of said computer-controlled stirrer subsystem(¶86).  
3. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said predetermined sequence defines a computer implementable cooking protocol (¶81)which comprises a sequence of cooking sub-protocols (¶81)each of which defines at least one parameter relating to operation of said microwave heater (¶81,84)and at least one parameter relating to operation of said computer-controlled liquid supply subsystem(¶57).  
4. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said predetermined sequence defines a computer implementable cooking protocol which comprises a sequence of cooking sub- protocols each of which defines at least one parameter relating to operation of said microwave heater and at least one parameter relating to operation of said computer-controlled stirrer subsystem(¶86).  See rejection of claim 3.
5. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said predetermined sequence defines a computer implementable cooking protocol which comprises a sequence of cooking sub- protocols each of which defines at least one parameter relating to operation of said microwave heater, at least one parameter relating to operation of said computer-controlled liquid supply 4PRELIMINARY AMENDMENTAttorney Docket No.: Q249106(¶57)Appln. No.: National Stage of PCT/IL2017/050195subsystem and at least one parameter relating to operation of said computer-controlled stirrer subsystem(¶86).  
7. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said computer-controlled liquid supply subsystem for supplying liquid to said user selected one of said plurality of different PSCCCCDCs comprises a heated water and/or steam generator(¶52).  
8. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid is operative to effect stirring of contents of said user selected PSCCCCDC only by moving said PSCCCCDC(420,fig 16,¶¶72 reciprocal motion,90).  
9. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid includes 5PRELIMINARY AMENDMENTAttorney Docket No.: Q249106Appln. No.: National Stage of PCT/IL2017/050195a rotary drive motor and a linkage which are together operative to displace said PSCCCCDC support in reciprocal motion(420,fig 16,¶¶ 72 reciprocal motion,90).  
10. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid includes a PSCCCCDC rotator which is operative to displace said PSCCCCDC in rotational motion relative to said PSCCCCDC support(420,fig 16,¶90).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6,11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantry in view of  Marco et al (US 2015/0230657).
6. (Currently Amended) An automated, computer-controlled, cooking system according to claim 1 and wherein said computer-controlled liquid supply subsystem for supplying liquid to said user selected one of said plurality of different PSCCCCDCs comprises a first water pump for pumping cold water and at least one second water pump for pumping heated water.  
The claim differs in that cold water and hot water are pumped as liquid supply.
Marco teaches pumps 138 for liquid supply of ingredients fig 1B (¶¶26,21) and heating such using a microwave as heat generator 170 (¶¶51,40).
The advantage is controlled processing and automation of food processing.
The references are in the same field of endeavor and address the same or similar problem.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by modifying Mantry by addition of pumps for ingredients so as to supply hot and cold water as taught by Marco for controlled processing and automation of food processing.
11. (Original) An automated, computer-controlled, cooking system for use with user selectable ones of a plurality of different pre-sealed computerized cooking containers containing dry contents (PSCCCCDCs) (102,103,fig 1, ¶¶48,52,53)useful in preparing corresponding different food products(¶¶52,53,83), the system comprising: a microwave heater 140,240(fig 1,2,¶¶50,123); and a PSCCCCDC support 221 (¶¶52,123)for supporting a user selected one of said plurality of different PSCCCCDCs during cooking (¶52)and including a passive, microwave (¶123) heatable portion, which is positioned for conduction heating of said PSCCCCDC.
 The claim differs in including a passive, microwave heatable portion, which is positioned for conduction heating of said PSCCCCDC.
Marco teaches that in ¶25.
The advantage is using portions that are microwave heatable.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by modifying Mantry by using material or portions that heat by microwave as taught by Marco for microwave heating.
12. (Original) An automated, computer-controlled, cooking system according to claim 11 and wherein said passive, microwave heatable portion comprises a layer of silicon carbide(¶25).  
13. (Currently Amended) An automated, computer-controlled, cooking system according to claim 11 and also comprising a computer-controlled liquid supply6PRELIMINARY AMENDMENTAttorney Docket No.: Q249106 Appln. No.: National Stage of PCT/IL2017/050195subsystem(¶48) for supplying heated liquid to said user selected one of said plurality of different PSCCCCDCs(140,240,fig 1,2,¶¶50,60,123; Marco heating liquid using a microwave as heat generator 170 (¶¶51,40)).  
14. (Currently Amended) An automated, computer-controlled, cooking system according to claim 11 and also comprising a computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid by moving said PSCCCCDC support(120,220,fig 1,2,¶¶48,72) (420,fig 16,¶¶72 reciprocal motion,90).  
15. (Currently Amended) An automated, computer-controlled, cooking system according to claim 11 and also comprising a computer controller operative to control operation of at least said microwave heater in a predetermined sequence corresponding to and specifically adapted for cooking the contents of said user-selected one of said plurality of different PSCCCCDCs(¶¶80,81).  
16. (Currently Amended) An automated, computer-controlled, cooking system for use with user selectable ones of a plurality of different pre-sealed computerized cooking containers containing dry contents (PSCCCCDC) useful in preparing corresponding different food products, according to claim 1 and wherein said PSCCCCDC support comprises a passive, microwave heatable portion, which is positioned for conduction heating of said PSCCCCDC. See the rejection of claim 11. 
17. (Original) An automated, computer-controlled, cooking system according to claim 16 and wherein said passive, microwave heatable portion comprises a layer of silicon carbide.  See the rejection of claim 12.
18. (Currently Amended) An automated, computer-controlled, cooking system according to claim 16 and also comprising a computer-controlled liquid supply subsystem for supplying heated liquid to said user selected one of said plurality of different PSCCCCDCs.  See the rejection of claim 13.
19. (Currently Amended) An automated, computer-controlled, cooking system according to claim 16 and also comprising a computer-controlled stirrer subsystem for producing stirring of said dry contents of said PSCCCCDC together with said liquid by moving said PSCCCCDC support.  See the rejection of claim 8.
20. (Currently Amended) An automated, computer-controlled, cooking system according to claim 11 and also comprising a computer controller operative to control operation of at least said microwave heater in a predetermined sequence corresponding to and specifically adapted for cooking the contents of said user-selected one of said plurality of different pre-sealed PSCCCCDCs(¶¶80-81,123).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Storek et al (US 2011/0117259) and Takeuchi (US 4234605).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761